Citation Nr: 1802714	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  11-18 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression. 

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

3. Entitlement to service connection for hypertension. 

4. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney at Law




ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to April 1988. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in December 2010, April 2013, and May 2014 by a Department of Veterans Affairs (VA) Regional Office (RO).  

The December 22, 2010 rating decision denied reopening a claim of service connection for PTSD, and denied service connection for sleep apnea, hypertension, and entitlement to TDIU.  

The April 2013 rating decision denied a petition to reopen claims of service connection for allergic rhinitis and deviated nasal septum; granted service connection for ocular hypertension; denied service connection for a balance-dizziness disorder, headaches; and denied a claim for a temporary total rating due to treatment for a service-connected or other condition subject to compensation.  

The May 2014 rating decision denied service connection for right thumb, left thumb, left shoulder, GERD, and left elbow disabilities.

In a decision dated in December 2015, the Board combined the psychiatric claims as one issue and then reopened a claim of service connection for an acquired psychiatric disorder, along with claims of service connection for a deviated nasal septum and allergic rhinitis.  The Board then granted service connection for right thumb, left thumb, and left elbow arthritis, and the appeal for a temporary total rating beginning December 11, 2012 based on the need for convalescence following turbinate reduction surgery; denied service connection for sinus headaches and balance problems and dizziness; denied a higher initial rating for ocular hypertension; and remanded the issues of service connection for an acquired psychiatric disorder, residuals of a deviated septum, allergic rhinitis, sleep apnea, a left shoulder disability, GERD, hypertension, and entitlement to TDIU for further development.

In a rating decision dated in March 2017, the RO granted service connection for allergic rhinitis with deviated nasal septum, service connection for obstructive sleep apnea, and service connection for mild left shoulder acromioclavicular arthritis; thus resolving the Veteran's appeal for those benefits.  The issues remaining for the Board's review at this time are service connection for an acquired psychiatric disorder, GERD, and hypertension, and entitlement to TDIU; as addressed in the July 2017 supplemental statement of the case (SSOC).

The Board acknowledges that appeals for an earlier effective date and a higher initial rating for service connection for a left shoulder disorder, a right thumb disorder, a left elbow disorder, allergic rhinitis, a left thumb disorder, and obstructive sleep apnea, have also been perfected by a May 2017 substantive appeal; however, these issues have not been certified to the Board; there is no summary brief on these matters from the Veteran's attorney; and the Veteran has indicated that these issues are not ready for the Board's review.  See Veteran's October 2017 statement regarding the development of these issues.  As such, the Board will not accept jurisdiction over these issues at this time, but they will be the subject of a subsequent Board decision, if in order.

The decision below addresses the issue of service connection for GERD.  The issues of service connection for an acquired psychiatric disorder, hypertension, and TDIU are addressed in the remand section following the decision and are REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's GERD is related to service.

CONCLUSION OF LAW

The criteria for service connection for GERD have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran seeks service connection for GERD.  There is no diagnosis of GERD during service, but STRs confirm complaints of epigastric pain and cramping during service; and there is a post-service diagnosis of GERD.  See June 2016 VA examination report.  See also June 2013 Upper GI endoscopy report.  However, the examiner, who declared "STR review reveals episodes of abdominal pain related to kidney stones and also one episode of "spasms of the bowel" in April 1977," averred that the Veteran's GERD was not related to service because "no gastrointestinal conditions were found [in STRs] that have persisted (until) the present."  He added that the Veteran's intestinal "spasms" were clearly a minor and transient disorder and other attacks of pain were due to kidney stone.  This directly opposes the claim as to the nexus element; and there is no medical opinion evidence to the contrary.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  

The above opinion, offered following a review of the record and examination of the Veteran, and accompanied by a clear rationale, is deemed highly probative.  Moreover, no other competent evidence refutes the examiner's findings.

To the extent that the Veteran's statements are offered as a nexus opinion to service, that is, an association between his GERD and his symptoms during service, a lay opinion is limited to inferences which are rationally based on a claimant's perception and that do not require specialized knowledge; and no factual foundation has been established to show that the Veteran is qualified through knowledge, education, training, or experience to offer a medical diagnosis or opinion.  The Board therefore finds that the Veteran's opinion as to an association between his post-service diagnosed GERD and his service is beyond the Veteran's lay capacity and is of no probative weight.

In sum, the Veteran suffered from abdominal complaints during service, and VA and private medical records show a current diagnosis of GERD.  However, the Veteran was not diagnosed with GERD during service; and there is no competent evidence of a link between the Veteran's GERD and his service.  Colvin.  As such, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Therefore, service connection is not warranted.


ORDER

Service connection for GERD is denied.


REMAND

The Veteran also seeks service connection for an acquired psychiatric disorder, to include PTSD and depression; and in this regard the Board notes that there is a record of nervousness, and at least one mental health consult, during service.  See STRs dated November 17, 1982.  

In April 2003 the Veteran underwent a VA PTSD examination, which returned an axis I diagnosis of PTSD related to stressors associated with the Veteran's work as an Air Traffic Controller during service.  See also private mental health treating records dated in 2002, and March 2011 letter from private psychologist.  In denying that claim the RO noted that the Veteran had not elucidated any in-service stressor incident with sufficient specificity to enable verification.  See, e.g., RO's December 10, 2010 Formal Finding of a lack of information required to verify stressors in connection to the post-traumatic stress disorder (PTSD) claim.  

Subsequently, on VA PTSD examination in April 2016 another VA PTSD examiner averred that the Veteran did not meet DSM-V criteria for a diagnosis of PTSD, and instead returned a diagnosis of dysthymic disorder, which the examiner said was not related to service because the Veteran "did not receive any mental health treatment while in the service and did not seek any treatment until 2003."  However, the Board's review of service records reveals that the Veteran was in fact seen by mental health providers during service.  See STRs dated November 17, 1982, which also describe the Veteran as continuing "to feel nervous."  Moreover, a depression screen by VA in March 2016 was positive for depression; but this condition was not addressed by either examiner.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  See also Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  As such, the Veteran should be afforded a new VA examination.  

In addition to the foregoing, the Veteran seeks service connection for hypertension.  Military records show that his blood pressure waxed and waned throughout service, with multiple diastolic readings of 90 or above (see, e.g., STRs dated in November and December of 1982, and in September 1985); and post-service records include a diagnosis of hypertension.  The Veteran should therefore be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Finally, the claim for TDIU is intertwined with the Veteran's service connection claims being remanded.

On remand, the claims file should be updated to include VA medical records dated after August 2017.

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's VA medical records dated after August 2017 with the claims file.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.

2.  Schedule the Veteran for a VA psychiatric (including PTSD) examination with regard to his service connection claim.  The record, to include a copy of this remand, must be reviewed by the examiner.  The examiner must discuss the Veteran's military and medical history, and current complaints and symptoms, with the Veteran and document the Veteran's assertions in the examination report.  

First, the examiner should identify the Veteran's current psychiatric disorder(s), including whether he meets the criteria for PTSD.

After clinical assessment, the examiner is requested to opine, for each psychiatric disorder found on examination or in prior medical records, as to whether it is at least as likely as not (50 percent or greater probability) that the disorder began during active duty service or is related to some incident of the Veteran's active duty service.

If PTSD is present, the examiner is also requested to provide an opinion as to whether the Veteran's PTSD is related to some incident of his service; if so, the incident should be specified.

A rationale for all opinions reached must be provided. 

3.  Schedule the Veteran for a VA examination with regard to his claim for service connection for hypertension.  The record, to include a copy of this remand, must be reviewed by the examiner.  

After appropriate testing, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50/50 probability, or greater) that the Veteran's hypertension had its onset during, or is otherwise related to, active service

A rationale for this opinion must be provided. 

4.  After completion of the above, readjudicate the claims remaining on appeal, including the issue of entitlement to TDIU.  If any benefit sought remains denied, issue a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


